Examiner’s Reasons for Allowance
The applicant’s arguments regarding the structure claimed in claims 22 and 38 dated 6/15/21 in light of the amendments dated 6/15/21 are convincing in that the prior art cited does not contain the limitations as structurally claimed in claims 22 and 38 od an exterior curtain wall.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 36:
	At the end of claim 36 delete [slip] and replace with slip.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633